Title: To Thomas Jefferson from Nathaniel Barrett, 7 December 1787
From: Barrett, Nathaniel
To: Jefferson, Thomas



Sir
Paris Decr 7. 1787

The Cargo of Oil referd to in Messrs. Le Couteulx Letter has been deliverd By those Gentlemen to Mr. Sangrain’s Agents at Rouen for the Illumination of Paris. The only Duties which ought to be demanded are 7.₶ 10s ⅌ 520₶ and 10s. ⅌ Livre, and on producing Certificates (which I have by me) of Exportation or purchase of Goods, this Duty to be returnd, or the Bonds discharged, this being the Case, there can be no possible Damage accrue, from the proposal of Messrs. Le Couteulx’s for a delay of 8 mo. to procure the necessary Papers from America. It appears by the inclosed Extract of a Letter which I received a few days since, that no Idea  is entertained in America of procuring a Certificate from the Consul, but that Certificates from the Government respecting the Cargo of the Sally Capt. Coffin were expedited to Boston for the public Seal, and that Capt. Hussey of the Brign. Fox would have obtained the same had he known that it was needful. The writer of the Letter (of which the inclosed is an Extract) is Peleg Coffin Esqr. of Nantucket, late Member of the Council of Massachusets and the person who gave Certificates to the owners of both Cargoes, to enable them to obtain a Bounty granted on Oils caught by the Inhabitants of Massachusets.
I have the honour to be very sincerely Sir Your most obedt & huml Servt,

Nat Barrett

